EXHIBIT 10.16.4

 

FOURTH AMENDMENT TO
AMENDED AND RESTATED LOAN AGREEMENT

 

DATED:

As of December 22, 2004

 

 

 

 

 

 

PARTIES:

Lithia Financial Corporation

 

(“LFC”)

 

 

 

 

 

Lithia Motors, Inc.

 

(“LMI”)

 

 

 

 

 

Lithia Aircraft, Inc.

 

(“LAI”)

 

 

 

 

AND:

U.S. Bank National Association

 

(“Lender”)

 

This Agreement amends (a) the Amended and Restated Loan Agreement between the
parties and Lithia Salmir, Inc. dated as of December 28, 2001, as amended by
agreements dated April 2, 2003, and February 6, 2004 (collectively, the “Loan
Agreement”) and (b) the promissory note executed by LFC and LAI dated
February 6, 2004, in the principal amount of $50,000,000.00 (“Note”).

 

For valuable consideration, the parties agree as follows:

 


1.                                      AMENDMENTS TO LOAN AGREEMENT.


 


A.                                       THE DEFINITIONS OF THE FOLLOWING TERMS
IN SECTION 1.1 OF THE LOAN AGREEMENT ARE DELETED AND REPLACED WITH THE
FOLLOWING:


 

“Total Net Worth” means for any Person the net book value of (a) all of such
Person’s assets minus (b) all of such Person’s liabilities; provided, however,
that at any time during which a Current Assets Election is in effect, LMI’s
assets and liabilities shall be deemed to include the Current Assets Commitment
Amount at such time.

 

“Tangible Net Worth” means for any Person the net book value of (a) all of such
Person’s assets exclusive of patents, trademarks, licenses, goodwill and other
intangibles and of loans to and notes and receivables from officers, employees,
directors, shareholders, partners, members and affiliates of such Person minus
(b) all of such Person’s liabilities determined in accordance with GAAP;
provided, however, at any time during which a LFC Current Assets Election is in
effect, LFC’s assets and liabilities shall be deemed to include the LFC Current
Assets Commitment Amount at such time.

 


B.                                      THE FOLLOWING DEFINITIONS ARE HEREBY
ADDED TO SECTION 1.1 OF THE LOAN AGREEMENT:


 

1

--------------------------------------------------------------------------------


 

“Current Assets Commitment Amount” has the meaning given to such term in the
Fourth Amendment dated as of October 31, 2004 (“Fourth Amendment”) to the Credit
Agreement dated as of February 25, 2003, among Lithia Motors, Inc., various
financial institutions and Daimler Chrysler Services North America, LLC, as
agent (“LMI Credit Agreement”).

 

“Current Assets Election” has the meaning given to such term in the Fourth
Amendment to the LMI Credit Agreement.

 

“LFC Current Assets Commitment Amount” means, with respect to any LFC Current
Assets Election, the least of (a) $50,000,000.00 minus the sum of then
outstanding principal balance of the New Revolving Note and the Term-Out Notes;
(b) the Borrowing Base Amount minus the sum of the then outstanding principal
balance of the New Revolving Note and the Term-Out Notes; or (c) the LFC
Specified Current Assets Commitment Amount.

 

“LFC Current Assets Election” – see Section 9.1.4.  A LFC Current Assets
Election shall become effective on the date on which the Compliance Certificate
electing the same is delivered to Lender and shall remain in effect until the
next Compliance Certificate is due.

 

“LFC Specified Current Assets Commitment Amount” means, with respect to any LFC
Current Assets Election, the amount specified by LFC as the “LFC Specified
Current Assets Commitment Amount” in such LFC Current Assets Election.

 

“Termination Date” has the meaning given to such term in the LMI Credit
Agreement.

 


C.                                       SECTION 3.3.1 OF THE LOAN AGREEMENT IS
DELETED AND REPLACED WITH THE FOLLOWING:


 

3.3.1                        The Revolving Loans shall be evidenced by two
promissory notes executed by LFC and LAI, one in the principal amount of
$35,000,000.00 and one in the principal amount of $15,000,000.00 (individually
and collectively, “New Revolving Note”), substantially in the form attached as
Exhibit A (appropriately completed) or in such other form as is acceptable to
Lender.  The Revolving Loans shall be subject to all terms and conditions of the
New Revolving Note and of this Agreement.

 


D.                                      SECTION 3.3.3 OF THE LOAN AGREEMENT IS
DELETED AND REPLACED WITH THE FOLLOWING:


 

2

--------------------------------------------------------------------------------


 

3.3.3                        Principal Payments.  The principal balance of the
New Revolving Note shall be due and payable on April 30, 2006.

 


E.                                       SECTION 9.1.1 OF THE LOAN AGREEMENT IS
DELETED AND REPLACED WITH THE FOLLOWING:


 

9.1.1                        LMI Current Ratio.  LMI and its subsidiaries shall
maintain, on a consolidated basis, as of the last day of each fiscal quarter
ending on or after December 31, 2002, a ratio of current assets to current
liabilities of at least 1.20 to 1.0; provided, however, that at any time during
which a Current Assets Election is in effect, (a) LMI’s current assets shall be
deemed to include the Current Assets Commitment Amount at such time, and (b) if
the Termination Date is within one year, LMI’s current liabilities shall be
deemed to include the Current Assets Commitment Amount at such time.

 


F.                                         SECTION 9.1.4 OF THE LOAN AGREEMENT
IS DELETED AND REPLACED WITH THE FOLLOWING:


 

9.1.4                        LFC Current Ratio.  LFC shall maintain a ratio of
current assets to current liabilities of at least 1.20 to 1.0; provided,
however, that at the election of Borrower given by written notice to Lender,
delivered with any quarterly Compliance Certificate (an “LFC Current Assets
Election”), (a) LFC’s current assets shall be deemed to include the LFC Current
Assets Commitment Amount at such time and (b) if the Revolving Loan Termination
Date is within one year, LFC’s current liabilities shall be deemed to include
the LFC Current Assets Commitment Amount at such time.

 


2.                                      EXHIBIT A.  EXHIBIT A TO THE LOAN
AGREEMENT IS DELETED AND REPLACED WITH THE EXHIBIT A ATTACHED HERETO.


 


3.                                      CONDITIONS PRECEDENT.  THE EFFECTIVENESS
OF THIS AGREEMENT IS SUBJECT TO SATISFACTION OF EACH OF THE FOLLOWING
CONDITIONS:


 


A.                                       LENDER HAS RECEIVED EXECUTED ORIGINALS
OF THIS AGREEMENT, NEW REVOLVING NOTE AND SUCH OTHER LOAN DOCUMENTS AS LENDER
REQUIRES AND EACH LOAN PARTY HAS PROVIDED SUCH INFORMATION AND SATISFIED SUCH
REQUIREMENTS AS LENDER REASONABLY REQUIRES.


 


B.                                      NO DEFAULT HAS OCCURRED AND IS
CONTINUING.


 


C.                                       ALL REPRESENTATIONS AND WARRANTIES IN
THE LOAN AGREEMENT ARE TRUE AND CORRECT AS OF THE DATE OF THIS AGREEMENT.


 

3

--------------------------------------------------------------------------------



 


4.                                      DEFINED TERMS.  CAPITALIZED TERMS NOT
OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS GIVEN TO SUCH TERMS IN THE LOAN
AGREEMENT.


 


5.                                      REAFFIRMATION.  EACH LOAN PARTY
REAFFIRMS THE REPRESENTATIONS AND WARRANTIES IN EACH OF THE EXISTING LOAN
DOCUMENTS AND AGREES THAT (A) EXCEPT AS AMENDED PREVIOUSLY OR IN CONNECTION
HEREWITH, EACH LOAN DOCUMENT IS AND SHALL REMAIN VALID AND ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS AND (B) SUCH LOAN PARTY HAS NO CLAIMS, DEFENSES,
SETOFFS, COUNTERCLAIMS OR CLAIMS FOR RECOUPMENT AGAINST LENDER OR THE
INDEBTEDNESS AND OBLIGATIONS REPRESENTED BY THE NOTES, GUARANTIES, LC
AGREEMENTS, LETTER OF CREDIT, AND OTHER LOAN DOCUMENTS.


 


6.                                      EXPENSES.  BORROWER SHALL PAY ALL COSTS,
FEES AND EXPENSES INCURRED BY LENDER IN CONNECTION WITH THE PREPARATION,
NEGOTIATION, EXECUTION, AND DELIVERY OF THIS AGREEMENT AND ANY OTHER DOCUMENT
REQUIRED TO BE FURNISHED HEREWITH, INCLUDING WITHOUT LIMITATION THE CHARGES OF
LENDER’S LEGAL COUNSEL.


 


7.                                      COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN
ORIGINAL, AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE DEEMED TO
CONSTITUTE BUT ONE DOCUMENT.


 


8.                                      COPIES.  EACH LOAN PARTY ACKNOWLEDGES
RECEIPT OF A COPY OF THIS AMENDMENT.  THE LOAN AGREEMENT AND NEW REVOLVING NOTE,
TOGETHER WITH ALL AMENDMENTS THERETO FROM TIME TO TIME, ARE “TRANSFERABLE
RECORDS” AS DEFINED IN APPLICABLE LAW RELATING TO ELECTRONIC TRANSACTIONS. 
THEREFORE, LENDER MAY, ON BEHALF OF BORROWER, CREATE A MICROFILM OR OPTICAL DISK
OR OTHER ELECTRONIC IMAGE OF THE LOAN AGREEMENT AND NEW REVOLVING NOTE (AND ALL
AMENDMENTS THERETO) THAT IS AN AUTHORITATIVE COPY OF THE LOAN AGREEMENT AND NEW
REVOLVING NOTE AS DEFINED IN SUCH LAW.  LENDER MAY STORE THE AUTHORITATIVE COPY
IN ITS ELECTRONIC FORM AND THEN DESTROY THE PAPER ORIGINAL AS PART OF LENDER’S
NORMAL BUSINESS PRACTICES.  LENDER, ON ITS OWN BEHALF, MAY CONTROL AND TRANSFER
SUCH AUTHORITATIVE COPY AS PERMITTED BY SUCH LAW.


 


9.                                      DISCLOSURE.  UNDER OREGON LAW, MOST
AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDERS CONCERNING LOANS AND OTHER
CREDIT EXTENSIONS WHICH ARE NOT FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR
SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST BE IN WRITING, EXPRESS
CONSIDERATION AND BE SIGNED BY THE LENDER TO BE ENFORCEABLE.


 

4

--------------------------------------------------------------------------------


 

LITHIA FINANCIAL CORPORATION

 

LITHIA MOTORS, INC.

 

 

 

By:

Jeffrey B. DeBoer

 

 

By:

Jeffrey B. DeBoer

 

 

 

 

Its:

Secretary and Treasurer

 

 

Its:

Chief Financial Officer

 

 

 

 

LITHIA AIRCRAFT, INC.

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

By:

Jeffrey B. DeBoer

 

 

By:

Steve Paladino

 

 

 

 

Its:

Secretary and Treasurer

 

 

Its:

Senior Vice President

 

 

5

--------------------------------------------------------------------------------